Citation Nr: 9914649	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-36 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

This veteran reportedly had active service from December 1963 
to November 1967.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1992 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.


REMAND

The Board initially notes that the claims file was apparently 
lost by the RO, and that the claims file has been 
reconstructed.  None of the relevant documents pertaining to 
jurisdiction has a visible date stamp from the RO. 

The veteran's certificate of death indicates that he died on 
February [redacted], 1992.  By cover letter dated in May 1992, 
the appellant's representative apparently forwarded the 
appellant's claim for service connection for the cause of the 
veteran's death.  By cover letter, dated November 25, 1992, 
the RO denied the appellant's claim.  A Notice of 
Disagreement (NOD), dated December 28, 1992, was apparently 
sent to the RO with a cover letter from the appellant's 
representative (also dated December 28, 1992).  The Statement 
of the Case (SOC) indicates that the appellant's NOD was 
received on January 4, 1993.  The RO's cover letter, 
apparently dated April 8, 1993, indicates that the RO sent 
the appellant a SOC on the issue of entitlement to service 
connection for the cause of the veteran's death.  By cover 
letter, apparently dated March 4, 1994, the appellant's 
representative apparently forwarded the appellant's 
Substantive Appeal, dated April 4,1994.

In May 1994, the appellant was afforded a hearing on the 
issue of entitlement to service connection for the cause of 
the veteran's death, and in September 1994, the Hearing 
Officer denied her claim.  Subsequently, in documents dated 
in March and May of 1999, the appellant's representative 
forwarded a Statement of Accredited Representation in 
Appealed Case, and an informal hearing presentation, 
respectively, on the issue of entitlement to service 
connection for the cause of the veteran's death. 

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely Notice of Disagreement 
to a rating decision denying the benefit sought, and a timely 
Substantive Appeal.  See 38 U.S.C.A. § 7105 (West 1991); Roy 
v. Brown, 5 Vet. App. 554 (1993).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) had held that 
"jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues."  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Court has further indicated that "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding.  AB v. Brown, 6 Vet. App. 35, 37 (1995) quoting 
Phillips v. General Servs. Admin., 924 F.2d 1577, 1579 
(Fed.Cir. 1991).

The Board finds that the issue of whether the appellant has 
perfected this issue for appellate review on the merits by 
filing a timely Substantive Appeal must be resolved in order 
to determine whether the Board has jurisdiction to address 
the merits of the claim.  See Roy, supra. 

Under 38 C.F.R. § 20.302 (b) (1998), except in the case of 
simultaneously contested claims, a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the Statement of the Case will be presumed to be 
the same as the date of the Statement of the Case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.

In this case, the RO denied the appellant's claim in November 
1992.  A SOC was issued in early April 1993.  It appears that 
a Substantive Appeal was received, at the earliest, in March 
1994.  Thus, it does not appear that a Substantive Appeal was 
received within 60 days from the date that the agency of 
original jurisdiction mailed the SOC to the appellant (i.e. 
April 1993), or within the remainder of the 1-year period 
from the date of mailing of the notification of the 
determination being appealed (i.e., November 1992).  It 
therefore appears that a timely Substantive Appeal was not 
received.  See 38 C.F.R. § 20.302 (b).

The Board further notes that a determination of the 
timeliness of an NOD or a Substantive Appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he or she must then receive an SOC.  
See 38 C.F.R. §§ 19.34, 20.101(c); see also 38 U.S.C. 
§§ 7104(a), 7105(b)(1).  Moreover, certain procedural rights 
govern pursuit of VA benefits.  A claimant has the right to 
file a claim and to receive a decision on that claim; to 
identify for appeal an issue or issues that he or she 
believes were wrongly decided and to express disagreement; to 
receive an SOC, perfect the appeal, and submit argument on 
behalf of a position; and to receive a hearing.  Here, the 
Board has the jurisdiction-indeed, the obligation-to assess 
its jurisdiction but this obligation cannot come at the 
expense of the procedural rights that belong to an applicant 
for VA benefits who has had no opportunity to present 
evidence or argument on that jurisdictional issue.  
Accordingly, because the RO has not yet rendered a decision 
on the question of whether the appellant has filed a timely 
Substantive Appeal regarding the denial of service connection 
for the cause of the veteran's death, a remand is required.  
See Marsh v. West, 11 Vet. App. 468 (1998).  

As a final matter, the Board notes that in June 194 the RO 
requested pertinent records of the veteran's treatment from 
VA, as well as a number of private health care providers, to 
include the VA Medical Center in Brecksville, the VA 
outpatient clinic in Canton, Ohio, Walter R. Ruf, M.D., Dr. 
Pakan, the Akron General Hospital and the St. Thomas 
Hospital.  Furthermore, the appellant was afforded a hearing 
in May 1994, and a lay statement was apparently obtained from 
"Nurse B. Harrod" prior to the hearing officer's decision 
in September 1994.  None of the aforementioned treatment 
records, the transcript of the appellant's hearing or the lay 
statement are currently associated with the claims file.  

VA has a heightened duty to assist in claims where there are 
lost or destroyed records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  The Board notes that, if the RO determines 
that VA has jurisdiction over the appellant's claim, the RO 
should attempt to obtain duplicates of all relevant treatment 
records, as well as the transcript from the appellant's 
hearing, and the lay statement from Nurse B. Harrod, prior to 
readjudicating the appellant's claim.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also VAOPGCPREC  12-95, 60 Fed. Reg. 43186 
(1995).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should render a decision as to 
whether the appellant has filed a timely 
Substantive Appeal with respect to the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  If adverse, she should be 
informed that a determination regarding 
the timeliness of a Substantive Appeal is 
itself an appealable issue as to which 
she is entitled to file a Notice of 
Disagreement and receive an SOC, and that 
she would be able to obtain appellate 
review by filing a Substantive Appeal.  

2.  If, and only if, the RO determines 
that VA has jurisdiction over the 
appellant's appeal of the issue of 
service connection for the cause of the 
veteran's death, the RO should attempt to 
obtain duplicate copies of all relevant 
evidence, to include the veteran's 
records of treatment from the VA Medical 
Center in Brecksville, the VA outpatient 
clinic in Canton, Ohio, Walter R. Ruf, 
M.D., Dr. Pakan, the Akron General 
Hospital and the St. Thomas Hospital, as 
well as the lay statement from Nurse B. 
Harrod, and the transcript from the 
appellant's hearing, held in May 1994.  
Copies of all records obtained, and any 
notification of negative results, should 
be associated with the claims folder.

3.  If the RO determines that VA has 
jurisdiction over the appellant's claim 
pursuant to the second paragraph of this 
REMAND, and if a copy of the transcript 
from the appellant's May 1994 hearing 
cannot be obtained, the RO should afford 
the appellant the opportunity for another 
hearing on the issue of entitlement to 
service connection for the cause of the 
veteran's death.  After this has been 
accomplished, the RO should then 
adjudicate the appellant's claim for 
entitlement to service connection for the 
cause of the veteran's death on a de novo 
basis.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her appeal.  No action is required of the appellant until she 
is notified.




		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


